PER CURIAM.
Appellant’s probation was revoked for (1) failure to submit monthly supervision fees and (2) failure to make three monthly reports. The record is void of any finding concerning solvency as required in Peterson v. State, 384 So.2d 965 (Fla.2d DCA 1980). But there is substantial evidence to support the revocation for failure to submit monthly reports. Accordingly, we strike the count which pertains to failure to submit monthly supervision fees. We affirm appellant’s revocation on the remaining count.
SCHEB, C. J., and HOBSON and CAMPBELL, JJ., concur.